                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION


SHELDON GAYLE,

                        Petitioner,

v.                                                            Case No: 6:18-cv-1021-Orl-41GJK

SECRETARY, DEPARTMENT OF
CORRECTIONS and ATTORNEY
GENERAL, STATE OF FLORIDA,

                        Respondents.
                                              /

                                              ORDER

          THIS CAUSE is before the Court on Petitioner Sheldon Gayle’s Petition for Writ of

Habeas Corpus (“Petition,” Doc. 1) filed by counsel pursuant to 28 U.S.C. § 2254. Respondents

filed a Response to Petition (“Response,” Doc. 6) in compliance with this Court’s instructions.

Petitioner filed a Reply to Response (“Reply,” Doc. 10).

          Petitioner asserts six grounds for relief. For the following reasons, the Petition will be

denied.

                                   I.     PROCEDURAL HISTORY

          A grand jury charged Petitioner with first degree murder (Count One), unauthorized

possession or use of a driver’s license (Count Two), and resisting an officer without violence

(Count Three). (Doc. 7-1 at 30-31). A jury found Petitioner guilty of Counts Two and Three but

was unable to reach a verdict as to Count One. (Doc. 7-2 at 51-53). The state court declared a

mistrial as to Count One. (Id. at 54). During jury selection in the second trial, Petitioner entered a

plea of guilty to the lesser offense of second-degree murder pursuant to a plea agreement. (Doc.

Nos. 7 at 113-29; 7-2 at 114-16). The trial court sentenced Petitioner to a 260.4 month term of



                                            Page 1 of 15
imprisonment as to Count One, a three year of imprisonment as to Count Two, and 827 days of

imprisonment as to Count Three with all sentences to run concurrently. (Doc. Nos. 7-1 at 12; 7-2

at 88-89). Petitioner appealed, and the Fifth District Court of Appeal of Florida (“Fifth DCA”)

affirmed per curiam. (Doc. 7-4 at 184).

       Petitioner filed a motion for post-conviction relief pursuant to Rule 3.850 of the Florida

Rules of Criminal Procedure. (Doc. 7-6 at 25-45). The state court conducted an evidentiary hearing

and denied the motion. (Doc. 7-8 at 109-15). Petitioner appealed, and the Fifth DCA affirmed per

curiam. (Doc. 7-9 at 120).

                                   II.     LEGAL STANDARDS

       A.       Standard Of Review Under The Antiterrorism Effective Death Penalty Act
                (“AEDPA”)

       Pursuant to the Antiterrorism Effective Death Penalty Act, federal habeas relief may not

be granted with respect to a claim adjudicated on the merits in state court unless the adjudication

of the claim:

       (1)      resulted in a decision that was contrary to, or involved an unreasonable
                application of, clearly established Federal law, as determined by the
                Supreme Court of the United States; or

       (2)      resulted in a decision that was based on an unreasonable determination of
                the facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). The phrase “clearly established Federal law,” encompasses only the holdings

of the Supreme Court of the United States “as of the time of the relevant state-court decision.”

Williams v. Taylor, 529 U.S. 362, 412 (2000).

       “[S]ection 2254(d)(1) provides two separate bases for reviewing state court decisions; the

‘contrary to’ and ‘unreasonable application’ clauses articulate independent considerations a federal

court must consider.” Maharaj v. Sec’y for Dep’t of Corr., 432 F.3d 1292, 1308 (11th Cir. 2005).




                                           Page 2 of 15
The meaning of the clauses was discussed by the Eleventh Circuit Court of Appeals in Parker v.

Head, 244 F.3d 831, 835 (11th Cir. 2001):

               Under the “contrary to” clause, a federal court may grant the writ if
               the state court arrives at a conclusion opposite to that reached by
               [the United States Supreme Court] on a question of law or if the state
               court decides a case differently than [the United States Supreme
               Court] has on a set of materially indistinguishable facts. Under the
               ‘unreasonable application’ clause, a federal habeas court may grant
               the writ if the state court identifies the correct governing legal
               principle from [the United States Supreme Court’s] decisions but
               unreasonably applies that principle to the facts of the prisoner’s
               case.

Even if the federal court concludes that the state court applied federal law incorrectly, habeas relief

is appropriate only if that application was “objectively unreasonable.” Id.

       Finally, under § 2254(d)(2), a federal court may grant a writ of habeas corpus if the state

court’s decision “was based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” A determination of a factual issue made by a state court,

however, shall be presumed correct, and the habeas petitioner shall have the burden of rebutting

the presumption of correctness by clear and convincing evidence. See Parker, 244 F.3d at 835-36;

28 U.S.C. § 2254(e)(1).

       B.      Standard For Ineffective Assistance Of Counsel

       The Supreme Court of the United States in Strickland v. Washington, 466 U.S. 668 (1984),

established a two-part test for determining whether a convicted person is entitled to relief on the

ground that his counsel rendered ineffective assistance: (1) whether counsel’s performance was

deficient and “fell below an objective standard of reasonableness”; and (2) whether the deficient

performance prejudiced the defense. 1 Id. at 687-88. The prejudice requirement of the Strickland



       1
          In Lockhart v. Fretwell, 506 U.S. 364, 372 (1993), the Supreme Court of the United States
clarified that the prejudice prong of the test does not focus solely on mere outcome determination;



                                            Page 3 of 15
inquiry is modified when the claim is a challenge to a guilty plea based on ineffective assistance.

See Hill v. Lockhart, 474 U.S. 52, 58-59 (1985). To satisfy the prejudice requirement in such

claims, “the defendant must show that there is a reasonable probability that, but for counsel’s

errors, he would not have pleaded guilty and would have insisted on going to trial.” Id. at 59.

        As observed by the Eleventh Circuit Court of Appeals, the test for ineffective assistance of

counsel:

                has nothing to do with what the best lawyers would have done. Nor
                is the test even what most good lawyers would have done. We ask
                only whether some reasonable lawyer at the trial could have acted,
                in the circumstances, as defense counsel acted at trial. Courts also
                should at the start presume effectiveness and should always avoid
                second guessing with the benefit of hindsight. Strickland encourages
                reviewing courts to allow lawyers broad discretion to represent their
                clients by pursuing their own strategy. We are not interested in
                grading lawyers’ performances; we are interested in whether the
                adversarial process at trial, in fact, worked adequately.

White v. Singletary, 972 F.2d 1218, 1220-21 (11th Cir. 1992) (citation omitted). Under those rules

and presumptions, “the cases in which habeas petitioners can properly prevail on the ground of

ineffective assistance of counsel are few and far between.” Rogers v. Zant, 13 F.3d 384, 386 (11th

Cir. 1994).

                                           III.    ANALYSIS

        A.      Ground One

        Petitioner asserts counsel rendered ineffective assistance by improperly advising him to

reject the State’s prior plea offers. 2 (Doc. 1 at 4-5). Petitioner notes that there were three prior plea


rather, to establish prejudice, a criminal defendant must show that counsel’s deficient
representation rendered the result of the trial fundamentally unfair or unreliable.
        2
          The Court notes that defense counsel Todd Deratany testified at the Rule 3.850
evidentiary hearing that he was disbarred after he represented Petitioner. (Doc. 7-5 at 4). There is
no indication in the record that counsel’s disbarment stemmed from his representation of
Petitioner.



                                              Page 4 of 15
offers, consisting of (1) a plea straight up to manslaughter, (2) a plea of guilty to second-degree

murder in exchange for a maximum fifteen-year sentence, and (3) a plea of guilty to second-degree

murder in exchange for a twelve-year maximum sentence. (Id.). Petitioner maintains that counsel

urged him to reject two of the offers because counsel believed he could win at trial. (Id.) Petitioner

further notes that the day after he rejected the twelve-year plea offer, counsel told him that he did

not think Petitioner would be sentenced to more than twelve years if he accepted the plea that was

subsequently entered. (Id.). Petitioner also notes that counsel admitted at the evidentiary hearing

that he did not convey the manslaughter plea offer to him, which deprived Petitioner of the ability

to accept or reject that offer. (Doc. 10 at 9-10).

        Petitioner raised this ground in his Rule 3.850 motion. The state court denied relief. (Doc.

7-8 at 110-11). The state court reasoned that counsel’s inability to “provide perfect advice about

the wisdom of accepting a plea offer” did not establish ineffective assistance and the State could

have rescinded the plea offers even if Petitioner had accepted one of the earlier offers. (Id.).

        The right to effective assistance of counsel extends to plea negotiations. Lafler v. Cooper,

566 U.S. 156, 162 (2012). “[D]efense counsel has the duty to communicate formal offers from the

prosecution to accept a plea on terms and conditions that may be favorable to the accused” and is

deficient for failing to do so. Missouri v. Frye, 566 U.S. 134, 145 (2012). Furthermore, “[i]f a plea

bargain has been offered, a defendant has the right to effective assistance of counsel in considering

whether to accept it.” Id. at 168. The two-part test enunciated in Strickland applies to claims that

counsel was ineffective during plea negotiations. Id. at 163 (applying Strickland’s two-part test to

petitioner’s claim that counsel was ineffective for advising him to reject a plea offer). “Trials are

difficult to predict, and advising a criminal defendant whether to accept or reject a plea offer can

be a tricky proposition.” United States v. Martini, 31 F.3d 781, 782 n.1 (9th Cir. 1994). To prevail




                                             Page 5 of 15
under Strickland, “the advice would have to fall outside a ‘wide range of reasonable professional

assistance.’” Id. (quoting Strickland, 466 U.S. at 689). “‘[W]ithout evidence that [counsel] gave

incorrect advice or evidence that he failed to give material advice, [a defendant] cannot establish

that his lawyer’s performance was deficient.’” Mostowicz v. United States, 625 F. App’x 489, 494

(11th Cir. 2015) (quoting Burt v. Titlow, 571 U.S. 12, 17 (2013)).

       To demonstrate prejudice where a plea offer has lapsed or been rejected because of

deficient performance,

               defendants must demonstrate a reasonable probability they would
               have accepted the earlier plea offer had they been afforded effective
               assistance of counsel. Defendants must also demonstrate a
               reasonable probability the plea would have been entered without the
               prosecution canceling it or the trial court refusing to accept it, if they
               had the authority to exercise that discretion under state law. To
               establish prejudice in this instance, it is necessary to show a
               reasonable probability that the end result of the criminal process
               would have been more favorable by reason of a plea to a lesser
               charge or a sentence of less prison time.

Frye, 566 U.S. at 147.

       With respect to counsel’s advice regarding the two conveyed plea offers, Petitioner has not

established that counsel provided deficient performance. 3 Counsel did not give Petitioner

erroneous legal advice regarding the penalties he faced if he proceeded to trial, the penalties he

would have faced had he accepted a plea offer, or the analysis of the State’s case against him.

Instead, counsel assessed the State’s evidence, opined that he believed Petitioner would win if he

proceeded to trial, and thought Petitioner would only receive a twelve-year maximum sentence if

he did not prevail at trial. Although counsel thought it was likely Petitioner would receive a

maximum sentence of twelve years, trial counsel was permitted to give his opinion about the



       3
        The Court notes that counsel testified at the evidentiary hearing that the twelve-year offer
was quickly withdrawn by the State. (Doc. 7-5 at 9).



                                             Page 6 of 15
strength of the State’s evidence and the possible sentence. Counsel’s assessment of the strength of

the State’s case and advice to Petitioner were objectively reasonable given that the jury did not

convict Petitioner at his first trial and at least one of the State’s key witnesses intended to recant

his testimony against Petitioner at the second trial. “Trial counsel was not constitutionally

defective because he lacked a crystal ball.” Turner v. Calderon, 281 F.3d 851, 881 (9th Cir. 2002).

       Regarding counsel’s failure to convey the manslaughter offer, Petitioner has not

established that prejudice resulted. As noted by Petitioner, the manslaughter plea offer was the

first plea offer and would have subjected Petitioner to a maximum fifteen-year sentence. (Doc. 10

at 9). The State offered this plea to Petitioner during the course of his second trial. (Doc. 7-2 at

180-84). At that time, counsel told the trial court that he had not conveyed the offer to Petitioner.

Consequently, the trial court advised Petitioner of the offer and ensured he was aware of it. (Id.).

Petitioner advised the court that he understood the offer and indicated he did not want to accept it.

(Id. at 184-85). Petitioner subsequently rejected a twelve-year plea offer. Petitioner, therefore, has

not shown that a reasonable probability exists that he would have accepted the manslaughter plea

offer had counsel conveyed it to him. Accordingly, Ground One will be denied.

       B.      Ground Two

       Petitioner maintains counsel rendered ineffective assistance by misinforming him of the

sentence he would receive by entering the plea. (Doc. 1 at 7). According to Petitioner, counsel

advised him that he would receive a sentence of seven years if he entered the plea and that he could

withdraw his plea within thirty days if he wanted to proceed to trial. (Id.).

       Petitioner raised this ground in his Rule 3.850 motion. The state court denied relief but did

not address Petitioner’s allegation concerning counsel’s advice on withdrawing the plea. (Doc. 7-

8 at 111-12). In denying the portion of the claim concerning counsel’s advice about the sentence




                                            Page 7 of 15
Petitioner would receive, the state court determined that the record established that Petitioner knew

he could be sentenced to a maximum term of 265.5 months in prison if he entered the plea and that

no promises had been made regarding the sentence. (Id. at 112).

       At the plea hearing, Petitioner affirmed that he understood that the maximum sentence he

could receive under the plea agreement was a 265.5 month term of imprisonment. (Doc. 7 at 115).

The trial judge explained that he had discretion to determine the sentence to be imposed, and

Petitioner affirmed that no one had promised him he would receive less than 265.5 months. (Id. at

117, 120). Petitioner’s representations constitute “a formidable barrier in any subsequent collateral

proceedings. Solemn declarations in open court carry a strong presumption of verity.” Blackledge

v. Allison, 431 U.S. 63, 73-74 (1977). Consequently, the state court’s denial of this portion of the

claim is not contrary to, or an unreasonable determination of, clearly established federal law.

       Furthermore, pursuant to Florida law, “‘[t]he court may in its discretion, and shall on good

cause,’ permit a no contest or guilty plea to be withdrawn at any time prior to sentencing.” Crane

v. State, 69 So. 3d 357, 359 (Fla. 2d DCA 2011) (quoting Fl. R. Crim. P. 3.170(f)). “Good cause

‘has been found to exist when the defendant’s plea was ‘infected by misapprehension, undue

persuasion, ignorance, or was entered by one not competent to know its consequence or that it was

otherwise involuntary, or that the ends of justice would be served by withdrawal of such plea.’”

Id. (quoting Lehmkuhle v. State, 20 So.3d 971, 973 (Fla. 2d DCA 2009). Consequently, Petitioner

could have moved to withdraw his plea after he pleaded guilty, and in fact did so, and such a

motion would have been granted in the trial court’s discretion if good cause existed to withdraw

the plea. Assuming counsel advised Petitioner that he could withdraw his plea, therefore, this

advice was not entirely erroneous.




                                           Page 8 of 15
        More importantly, Petitioner has not demonstrated that prejudice resulted from counsel’s

purported advice. Petitioner knew that he was facing a mandatory sentence of life in prison if

convicted as charged at trial and a minimum sentence of twenty-five years if convicted of

committing a lesser included offense with a firearm. (Doc. 7 at 113-15). Petitioner understood he

was giving up his right to proceed to trial by entering the plea, and he affirmed that no one had

promised him anything that was not in the plea agreement to enter the plea. (Id. at 119-20). Given

that Petitioner was subject to a mandatory term of life in prison if convicted at trial as charged and

his affirmation that there was nothing promised to induce him to enter the plea, a reasonable

probability does not exist that Petitioner would have proceeded to trial but for counsel’s purported

erroneous advice. Accordingly, Ground Two will be denied.

        C.       Ground Three

        Petitioner asserts counsel rendered ineffective assistance by moving to disqualify the judge.

(Doc. 1 at 9-10). In support of this ground, Petitioner argues that he was prejudiced when the trial

judge recused himself, on the defense’s motion, prior to ruling on Petitioner’s motion to withdraw

the plea and prior to sentencing. (Id. at 10).

        Petitioner raised this ground in his Rule 3.850 motion. The state court denied relief. (Doc.

7-8 at 112). The state court reasoned that defendants have no right to any particular judge to hear

their case. (Id.).

        The state court’s denial of this ground is not contrary to, or an unreasonable application of,

federal law. After Petitioner entered his plea, defense counsel learned that the judge was acquainted

with the owner of the boxing club where the victim trained and knew of the victim’s status as a

star boxer. (Doc. 7-4 at 97-99). Defense counsel moved to disqualify the trial judge on this basis.

(Id.). Along with the motion, counsel filed Petitioner’s affidavit in which Petitioner attested that




                                             Page 9 of 15
he believed the judge “does or may have a prejudice or bias adverse to my interests in this matter.

. . [and] fear . . . that I will not receive a fair hearing at sentencing on June 8, 2010.” (Id. at 101-

02).

        From the record, defense counsel had a legal basis to move to disqualify the judge.

Furthermore, based on Petitioner’s sworn statement, at the time counsel filed the motion, Petitioner

was concerned that he would not receive a fair sentencing hearing unless the judge recused himself.

Consequently, a reasonable attorney could have determined that moving for the judge’s recusal

was warranted. Moreover, Petitioner has not demonstrated that a reasonable probability exists that

the outcome of the proceeding would have been different had counsel not moved for the trial judge

to withdraw. It is purely speculative that but for the judge’s withdrawal, Petitioner would have

received a lesser sentence or that his motion to withdraw his guilty plea would have been granted.

Accordingly, Ground Three will be denied.

        D.      Ground Four

        Petitioner asserts counsel rendered ineffective assistance by improperly advising him

regarding the availability and testimony of a key State witness. (Doc. 1 at 12). According to

Petitioner, counsel erroneously told him that Rodney Thorpe (“Thorpe”), the sole eyewitness to

the shooting, had been arrested, was in jail, and was available to testify as a State witness and that

Thorpe’s testimony would result in a guilty verdict and life sentence. (Id. at 13). Petitioner

maintains that Thorpe was not in custody and, unbeknownst to Petitioner, Thorpe had notified the

trial judge that he had lied during the first trial. (Id.).

        Petitioner raised this ground in his Rule 3.850 motion. The state court denied relief after

an evidentiary hearing. (Doc. 7-8 at 113-14). The state court found defense counsel’s testimony




                                              Page 10 of 15
that he was aware that Thorpe had recanted his trial testimony and discussed the matter with

Petitioner prior to the entry of the plea to be credible. (Id. at 113).

        At the evidentiary hearing, defense counsel testified that he told Petitioner in advance of

his second trial about Thorpe’s letter in which Thorpe recanted his trial testimony. (Doc.7-5 at 14,

24). Defense counsel adamantly maintained that Petitioner knew about Thorpe’s recantation prior

to entering the plea. (Id. at 16). Defense counsel further testified that he knew Thorpe was not in

jail at the time of the second trial, and counsel denied telling Petitioner that Thorpe was in jail

before Petitioner entered the plea. (Id. at 12). Defense counsel also denied telling Petitioner that

he would receive a life sentence if Thorpe testified. (Id. at 13).

        The state court made a factual determination that counsel’s testimony was credible.

“Credibility determinations are factual findings and therefore ‘are presumed to be correct absent

clear and convincing evidence to the contrary.’” Guerra v. Sec’y, Dep’t of Corr., 271 F. App’x

870, 871 (11th Cir. 2008) (quoting Miller-El v. Cockrell, 537 U.S. 322, 340 (2003)). Although

Petitioner testified that he did not know about Thorpe’s recantation until after he entered the plea,

Petitioner has not demonstrated by clear and convincing evidence that the state court’s factual

determination is incorrect. Consequently, Petitioner has not demonstrated that counsel was

deficient or that a reasonable probability exists that Petitioner would not have entered the plea but

for counsel’s purported advice. Accordingly, Ground Four will be denied pursuant to § 2254(d).

        E.      Ground Five

        Petitioner contends counsel rendered ineffective assistance by failing to investigate a

witness and subpoena a material witness for trial. (Doc. 1 at 15). According to Petitioner, counsel

failed to investigate prior to the entry of the plea to determine what testimony Nashida Gayle




                                             Page 11 of 15
(“Gayle”) would give. 4 (Id.). Petitioner further complains that counsel failed to subpoena Ken

Taylor (“Taylor”) for trial. 5 (Id.). Petitioner maintains that counsel’s failure to investigate and call

these witnesses induced him to enter the plea. (Id.).

        Petitioner raised this ground in his Rule 3.850 motion. The state court denied relief. (Doc.

7-8 at 114-15). The state court noted that Petitioner was aware of Gayle’s purported recantation

when he entered his plea and that Taylor testified at the first trial that he did not see who fired the

gun. 6 (Id. at 115).

        Petitioner has not established that the state court’s denial of this ground is contrary to, or

an unreasonable application of, clearly established federal law. Petitioner has not explained exactly

what testimony Gayle would have provided at trial other than that she would have recanted her

earlier testimony. “[E]vidence about the testimony of a putative witness must generally be

presented in the form of actual testimony by the witness or on affidavit. A defendant cannot simply

state that the testimony would have been favorable; self-serving speculation will not sustain an

ineffective assistance claim.” United States v. Ashimi, 932 F.2d 643, 650 (7th Cir. 1991) (footnotes

omitted)).



        4
         Gayle, Petitioner’s wife, testified at the first trial. (Doc. 7-8 at 114). Petitioner maintains
Gayle recanted her trial testimony and would have told defense counsel that the state attorney and
the victim’s friends and family threatened her into testifying against Petitioner. (Doc. 1 at 15).
        5
         In his police interview, Taylor could not identify the shooter from a photo line-up
containing Petitioner’s photo and told police that he did not see the perpetrator shoot the victim
and did not see a weapon. (Doc. 2-3 at 45-65). Taylor indicated, however, that he believed the
person who was at Gayle’s apartment and was arguing with the victim prior to the shooting was
Gayle’s husband. (Id. at 65).
        6
           Petitioner maintains that the state court incorrectly found that Taylor testified at the first
trial. (Doc. 10 at 20). It is not clear from the record before the Court whether Taylor testified at the
first trial. Even assuming, however, that the state court’s finding on this matter is erroneous,
Petitioner has not demonstrated he is entitled to relief on this ground for the reasons stated infra.




                                             Page 12 of 15
          Furthermore, at the evidentiary hearing, defense counsel testified during a proffer that he

had spoken to Gayle prior to the second trial date. (Doc. 7-5 at 16, 40). Defense counsel said that

he knew Gayle was available to testify for the defense. (Id. at 16). Defense counsel also indicated

that Taylor used a false name when he gave his statement to police and neither the State nor the

defense was able to locate him. 7 (Id.). Consequently, it appears that defense counsel in fact

investigated these witnesses and attempted to locate Taylor but was unable to do so.

          More importantly, there is no indication that Petitioner was unaware at the time he entered

his plea of Gayle and Taylor’s purported testimony. Nevertheless, at the plea hearing, Petitioner

affirmed that he understood that by entering the plea he was giving up the right to call and subpoena

witnesses to testify for him and to present a defense to the offense. (Doc. 7 at 119-20). Petitioner

further affirmed that he was satisfied with his attorney and never complained that counsel failed

to investigate or subpoena any witnesses. See id. at 113. Petitioner has not demonstrated that a

reasonable probability exists that he would not have entered the plea but for counsel’s failure to

investigate these witnesses or subpoena Taylor. Accordingly, Ground Five will be denied.

          F.       Ground Six

          Petitioner asserts that the cumulative effect of counsel’s deficiencies resulted in prejudice.

(Doc. 1 at 17). Petitioner raised this ground in his Rule 3.850 motion. The state court denied relief

because it found there was no merit to any Petitioner’s grounds for relief. (Doc. 7-8 at 115).

          “The Supreme Court has not directly addressed the applicability of the cumulative error

doctrine in the context of an ineffective assistance of counsel claim.” Forrest v. Fla. Dep’t of Corr.,

342 F. App’x 560, 564 (11th Cir. 2009). The Supreme Court has held, however, in relation to a



          7
              Petitioner notes that an individual named Ken Taylor was interviewed by police. (Doc.10
at 21).




                                              Page 13 of 15
claim of ineffective assistance of counsel, that “‘there is generally no basis for finding a Sixth

Amendment violation unless the accused can show how specific errors of counsel undermined the

reliability of the finding of guilt.’” Id. (quoting United States v. Cronic, 466 U.S. 648, 659 n. 26

(1984)).

       Petitioner has not demonstrated that counsel rendered ineffective assistance in any of his

grounds. Consequently, Petitioner’s claim of cumulative error fails. See, e.g., Borden v. Allen, 646

F.3d 785, 823 (11th Cir. 2011) (“Because Borden has not sufficiently pled facts that would

establish prejudice—cumulative or otherwise—we decline to elaborate further on [a cumulative-

effect ineffective assistance of counsel claim] for fear of issuing an advisory opinion on a

hypothetical issue.”). Accordingly, Ground Six will be denied pursuant to § 2254(d).

       Any of Petitioner’s allegations not specifically addressed herein have been found to be

without merit.

                             IV.     CERTIFICATE OF APPEALABILITY

       This Court should grant an application for certificate of appealability only if Petitioner

makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To

make such a showing “the petitioner must demonstrate that reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel,

529 U.S. 473, 484 (2000); see also Lamarca v. Sec’y Dep’t of Corr., 568 F.3d 929, 934 (11th Cir.

2009). When a district court dismisses a federal habeas petition on procedural grounds without

reaching the underlying constitutional claim, a certificate of appealability should issue only when

a petitioner demonstrates “that jurists of reason would find it debatable whether the petition states

a valid claim of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Id.; Lamarca, 568 F.3d at 934.




                                            Page 14 of 15
However, a prisoner need not show that the appeal will succeed. Miller-El, 537 U.S. at 337.

        Petitioner has not demonstrated that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong. Moreover, Petitioner cannot show that

jurists of reason would find this Court’s procedural rulings debatable. Petitioner has failed to make

a substantial showing of the denial of a constitutional right. Thus, the Court will deny Petitioner a

certificate of appealability.

        Accordingly, it is hereby ORDERED and ADJUDGED:

            1. The Petition (Doc. 1) is DENIED, and this case is DISMISSED with prejudice.

            2. Petitioner is DENIED a Certificate of Appealability.

            3. The Clerk of the Court shall enter judgment accordingly and is directed to close

                this case.

        DONE and ORDERED in Orlando, Florida on September 6, 2019.




Copies furnished to:

Counsel of Record




                                           Page 15 of 15
